Citation Nr: 0526802	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1969.  The case is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2003 rating decision by the Oakland Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for PTSD, rated 10 percent.  In April 2004, the 
rating was increased to 30 percent, effective from the date 
of receipt of the claim (February 27, 2003).  In his November 
2003, notice of disagreement and in April 2004 correspondence 
the veteran raised various additional claims.  In September 
2004 correspondence, he indicated that he wished to drop all 
of his claims except the one pertaining to PTSD.  


FINDINGS OF FACT

Throughout the appeal period the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood has not 
been shown.


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's PTSD. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (Code) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
November 2003 rating decision which assigned the initial 10 
percent rating advised the veteran of the basis for the 
rating.   In an April 2004 statement of the case (SOC), he 
was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided 
notice regarding the "downstream" issue of an increased 
initial rating, including the rating criteria and what the 
record showed.  The SOC notified the veteran of the 
provisions of VCAA and how it applied to this claim.  The 
veteran has had ample opportunity to respond..  

The SOC advised the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
November 2003 decision, the SOC, and the April 2004 decision, 
informed him of what the evidence showed and why the claim 
was denied.  He was advised by the SOC that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The SOC 
advised him of what the evidence must show to establish 
entitlement to an increased rating (for PTSD), and advised 
him of what information or evidence VA needed from him.  The 
SOC expressly advised him to "provide any evidence in the 
claimant's possession that pertains to the claim."  
Everything submitted to date has been accepted for the record 
and considered.  Notice is complete.

Regarding the duty to assist, the record includes VA and 
private treatment records, a VA examination report.  VA has 
obtained all available pertinent records identified.  
Evidentiary development is complete.  VA's duty to assist is 
satisfied.  It is not prejudicial to the appellant for the 
Board to proceed with appellate review.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II.	Factual Background

The veteran essentially contends that the current severity of 
his PTSD warrants a rating in excess of 30 percent.  His 
military service included a tour of duty in Vietnam.  He 
reported coming under fire during the Tet Offensive.    

May to August 2003 treatment records from Dr. D.L. reveal 
that the veteran was working as a driver (where he was 
employed 16 years and received good reviews).  During the 
earlier of the visits it was noted that he had panic attacks, 
occasional hopelessness, and suicidal ideation, as well as 
symptoms such as decreased energy, enthusiasm and enjoyment, 
interrupted sleep, and decreased memory, concentration, 
socialization, and self-esteem.  Later visits showed that his 
affect was bright, and he was relaxed.  There was no sadness, 
and energy, enthusiasm, enjoyment, socialization, 
communication, appetite, sleep, obsessions, anxiety, and 
libido were considered "ok".  

On October 2003 VA examination, the veteran reported he did 
not have friends, but did have acquaintances at work.  He was 
on decent terms with his family and on good terms with his 
girlfriend of eight years.  He was on leave from work because 
of his neck.  On mental status examination, he was 
cooperative during the interview.  The examiner opined that 
the veteran seemed to be exaggerating his symptoms.  The 
veteran complained of nightmares nightly, triggered by loud 
noises and gunshots.  His affect at times was not congruent 
with what he was talking about.  He did not have flashbacks 
or intrusive thoughts (but does obsess about Vietnam).  He 
had dissociative forgetting, survivor guilt, and some 
perpetrator guilt.  He enjoyed fishing, playing on his 
computer, watching football, and his dogs.  He felt estranged 
from other people, but had loving feelings.  He had a 
foreshortened sense of the future.  He had trouble falling 
asleep depending on how much he had to drink, and did not 
sleep for more than two hours at a time.  He could be 
irritable, occasionally has difficulty concentrating, is not 
hypervigilant, and had an exaggerated startle response.  He 
was alert and oriented; his short-term memory was good; his 
long-term memory was superficially intact; and he denied 
audio or visual hallucinations.  He did not appear to have a 
formal thought disorder.  He denied suicide attempts, but had 
had suicidal ideation.  He had no current intention of 
harming himself or anyone else.  The Global Assessment of 
Functioning (GAF) score was 69 (for some mild symptoms, but 
functioning pretty well).  

January to April 2004 treatment records from Palo Alto VA 
Medical Center (VAMC) show treatment for PTSD and 
participation in PTSD education classes.  In March 2004, the 
veteran indicated that he had a great deal of difficulty 
coping, living his life, and getting along with others, and 
at times, had considered suicide as a way out.  He drank 
alcohol and smoked pot on a regular basis, indicating that 
they helped him sleep.  On Mental status examination, there 
was no evidence of a thought disorder, and he was not 
suicidal or homicidal.  He indicated that he had nightmares 
and slept only for a few hours at a time.  He is disabled, 
but his disabilities were from work-related medical problems.  
His judgment appeared to have been reasonably good in the 
past, although his relationships with his ex-wives and others 
had been quite problematic.  He had good relationships with 
his children.  His ability to concentrate was diminished.  
His ability to remember the distant past was good, but he has 
memory problems with the recent past.  His GAF score was 60.  
In April 2004 it was noted that the veteran was having side 
effects from Zoloft, and that medication was switched for 
Mirtazapine; he continued to take Wellbutrin.  He had cut 
down marijuana abuse.  He was disabled for his employment as 
a driver due to unrelated (spine) disability.  He was to be 
later considered for medication for sleep (the examiner 
wanted to start only one new medication at a time).  He was 
to begin PTSD classes.  The diagnosis was PTSD with a GAF 
score of 48.

III.	Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection in 
November 2003, and staged ratings are for consideration.  

IV.	Analysis

The Board finds that symptoms of the veteran's PTSD 
throughout the appeal period reasonably satisfy the criteria 
for a 50 percent rating.  Private treatment records prior to 
the October 2003 VA examination and the most recent (post 
October 2003 VA examination) VA treatment reports show 
psychiatric symptoms productive of occupational and social 
impairment  with reduced reliability and productivity.  The 
veteran clearly has problems with social relationships and 
motivation; and medication was adjusted in treatment for 
panic attacks.  The most recent records (in April 2004) 
report a GAF score of 48.  A GAF score of 41-50 indicates 
"serious symptoms OR any serious impairment in social, 
occupational, or school functioning."  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition).  It was noted that the 
veteran had adverse side effects from the medication he was 
taking for psychiatric disability, had difficulty coping and 
problems getting along with others, and had nightmares, and 
difficulty sleeping.  Such findings reasonably satisfy the 
criteria for a 50 percent rating.  

The evidence does not show occupational and social impairment 
with deficiencies in most areas due to PTSD symptoms such as 
those listed in the schedular criteria for a 70 percent 
rating (outlined above).  There are no demonstrated 
obsessional rituals, impaired speech, near-continuous panic 
or depression, spatial disorientation, neglect of personal 
appearance or hygiene, or other symptoms of similar 
intensity, and the evidence does not demonstrate an inability 
to establish and maintain effective relationships.  While the 
veteran no longer is working, the record shows that such is 
due to a work related (physical) disability, rather than to 
PTSD.  In short, the medical evidence does not show the types 
of symptoms listed in the criteria for the next higher, 70 
percent, rating (or symptoms of similar gravity). 
Consequently, the next higher, 70 percent, rating is not 
warranted. 

The Board has considered whether "staged" ratings are 
warranted.  See Fenderson, supra.  Although the record 
appears to reflect a period of improved symptoms (from those 
warranting the 50 percent rating) about the time of the 
October 2003 VA examination, and soon thereafter, that 
improvement was not sustained.  As the brief  period of 
improved symptoms is bracketed by symptoms productive of 
occupational and social impairment with reduced reliability 
and productivity warranting the 50 percent rating (which 
required considerable adjustments of medication), the Board 
finds that a 50 percent rating is warranted throughout.  
Symptoms warranting a 70 percent rating (discussed above) are 
not shown at any time during the appeal period. Consequently, 
staged ratings are not warranted.  .


ORDER

A 50 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


